Per Curiam.
On April 10,1984, our Supreme Court set aside the judgment of the Appellate Session of the Superior Court in this case and remanded it to this court1 for further proceedings consistent with its decision. Tucker v. Connecticut Ins. Placement Facility, 192 Conn. 653, 473 A.2d 1210 (1984).
Pursuant to, and in conformity with, that remand, the judgment of the Superior Court in favor of the defendant is set aside and the case is remanded to the Superior Court for further proceedings consistent with the decision of the Supreme Court.

 Under § 3 (c) of Public Acts 1983, No. 83-29 of the June Special Session of the 1983 General Assembly, jurisdiction of all matters pending in the Appellate Session of the Superior Court was transferred to the Appellate Court.